03/12/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               January 12, 2021 Session

           STATE OF TENNESSEE v. TANNER BRADY BURGESS

               Appeal from the Circuit Court for Montgomery County
                No. CC18-CR-585 William R. Goodman, III, Judge
                     ___________________________________

                           No. M2020-00050-CCA-R3-CD
                       ___________________________________


Defendant, Tanner Brady Burgess, was indicted by the Montgomery County Grand Jury in
a three-count indictment for premeditated first degree murder, possession of a firearm
during the commission of a dangerous felony, and aggravated assault resulting in the
victim’s death. Following a bench trial, the trial court found that the State had not proven
beyond a reasonable doubt that Defendant’s shooting of the victim was the cause of the
victim’s death. Accordingly, the trial court found Defendant guilty of the lesser-included
offense of attempted voluntary manslaughter in Count 1, possession of a firearm during the
commission of a dangerous felony in Count 2 and aggravated assault in Count 3. The court
did not identify the element forming the basis for Defendant’s aggravated assault
conviction in Count 3. Following a sentencing hearing, the trial court imposed an effective
sentence of nine years’ incarceration. In this appeal as of right, Defendant contends that:
1) the evidence at trial was insufficient to sustain his conviction for attempted voluntary
manslaughter because the proof did not establish beyond a reasonable doubt that Defendant
intended to cause the victim’s death; and 2) the judgment of conviction in Count 3
incorrectly reflects a conviction for aggravated assault resulting in death, which carries a
mandatory release eligibility of 75 percent, rather than aggravated assault resulting in
serious bodily injury, which carries a standard release eligibility of 30 percent. Following
our review, we affirm the judgments of the trial court in Counts 1 and 2; however, because
of inconsistencies between the verdict as announced by the trial court, the sentence as
announced at the sentencing hearing, and the sentence as recorded on the judgment form,
we remand for clarification and entry of a corrected judgment form in Count 3.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Trial Court Affirmed in
                               Part and Remanded

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and ROBERT L. HOLLOWAY, JR., JJ., joined.
Kendall Fisher Stivers (on appeal); Roger Eric Nell, District Public Defender; Crystal L.
Myers, Assistant District Public Defender, Clarksville, Tennessee (at trial), for the
appellant, Tanner Brady Burgess.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin Ball and David Findley,
Assistant Attorneys General; John W. Carney, Jr., District Attorney General; and Daniel
Brollier, Assistant District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

                                 Facts Presented at Trial

       In September, 2017, Defendant lived with his fiancée, Lajasmin Gaines, and their
three daughters across the street from the victim, Michael Kehoe, who had moved from
Chicago to live with his brother, Keith Reynolds, Sr., in August, 2017. On September 24,
2017, at around 5:00 a.m., Mr. Reynolds heard “a bang, bang, like somebody was banging
on [his door], like somebody hit [his] door twice.” Mr. Reynolds opened the door and saw
Mr. Kehoe on the ground beside the mailbox. Mr. Reynolds told Mr. Kehoe to come inside
the house, and Mr. Kehoe said, “[t]he white boy across the street just shot me.”

        Kiefer Todd was with Mr. Kehoe the night before and the morning of the shooting.
Mr. Todd testified that Mr. Kehoe was intoxicated. When they arrived at Mr. Reynolds’
residence, they saw “two girls fighting” in the street. Mr. Kehoe got out of the vehicle and
tried to break up the fight. Defendant came out of his house and told Mr. Kehoe not to
touch the women. According to Mr. Todd, Mr. Kehoe “put his hands up” and backed away.
Defendant then ran toward Mr. Kehoe trying to hit him, and Defendant and Mr. Kehoe
began fighting. Mr. Todd testified that Defendant threatened that “he had an AK” and ran
back inside his house. Mr. Kehoe turned and walked towards Mr. Reynolds’ house. Mr.
Todd got in his vehicle and began to drive away. He testified that he heard two gunshots
as he pulled away.

       Keith Reynolds, Jr., Mr. Kehoe’s nephew witnessed the fight between Defendant
and Mr. Kehoe. He testified that he “took off” when Defendant ran into his house and said
that he was going to get his gun. He also testified that he heard two gunshots as he drove
away.

       Officer Joseph Aragon, of the Clarksville Police Department, responded to the scene
of the shooting. When Officer Aragon arrived, other officers had already surrounded
Defendant’s house. Police found Defendant in the woods behind his house. Defendant
had blood on his face and stated that he had been “beat[en] up.” Defendant smelled of
                                           -2-
alcohol. Defendant was placed in custody and taken to a hospital for treatment for his
injuries.

        Sergeant Beau Skinner, of the Clarksville Police Department, testified that when he
arrived at the scene, he spoke to Tinisha Majors, one of the individuals involved in the
altercation. He testified that Ms. Majors had a “real bad swollen black eye.” In speaking
to witnesses, Sergeant Skinner discerned that there had been an argument between Ms.
Majors and her brother, Bobby Lee Majors. Lajasmin Gaines tried to intervene, and she
and Ms. Majors began to fight. Ms. Gaines struck Ms. Majors in the face. Ms. Majors
testified that she was “on the ground getting beat up” when she heard gunfire. She did not
recall how many gunshots she heard. She testified that she “was drunk” and that she
“dr[a]nk a half a gallon by [her]self.”

        Ms. Gaines testified that she and Defendant had been drinking and “hanging out”
with her cousins Tinisha Majors and Bobby Lee Majors. At around 5:00 a.m. on September
24, 2017, Mr. Majors wanted to leave. Defendant told Ms. Gaines to take them home. Mr.
Majors and his fiancée and child got into Ms. Gaines’s vehicle. Ms. Majors, however,
refused to leave and began walking up the street. Ms. Gaines and Ms. Majors began to
fight in the middle of the street. Ms. Gaines saw several men standing around their vehicles
on the other side of the street. She heard them “laughing about the fight, and stuff, and
watching it.” Ms. Gaines then heard “scuffling from [Defendant].” She saw Defendant
“fighting with, like, three or four guys.” She testified that she saw Defendant “being chased
into the house.” Ms. Gaines ran to her vehicle and drove away. She did not hear any
gunshots.

       Police did not find a weapon. However, a gun case consistent with some kind of
long gun was found inside Defendant’s home by a closet near the front door. Sergeant
Skinner observed blood on Defendant’s front porch. Detective Cory Coleman, of the
Clarksville Police Department, testified that he found one spent shell casing, consistent
with the caliber used in a hunting rifle, right inside of Defendant’s front door.

        Mr. Kehoe was hospitalized for eight days at Vanderbilt Hospital. He was
discharged on October 2, 2017. After his discharge, he was in a great deal of pain and
required a walker. On October 7, 2017, Mr. Kehoe tripped and fell while using his walker.
Mr. Reynolds helped Mr. Kehoe into the kitchen and called 9-1-1. Mr. Kehoe complained
of pain in his leg. Paramedics helped him walk to the ambulance. He later died of cardiac
arrest.

       The State’s medical expert, Dr. David Zimmerman, performed an autopsy of the
victim’s body. Dr. Zimmerman opined that Mr. Kehoe died from complications of the
gunshot wound to his upper leg and scrotum, which exacerbated his preexisting medical
                                            -3-
conditions, including obesity and an enlarged heart, resulting in an abnormal heart rhythm.
He agreed on cross-examination, however, that death from a gunshot wound resulting in
abnormal heart rhythm would usually occur closer in time to the injury.

       Defendant did not testify but presented the testimony of an expert, Dr. Gregory
Davis, who opined that the manner of death was undetermined. He testified that there were
competing causes of death and that “[t]he significance of and possible contribution to death
from the gunshot wound is uncertain.” Dr. Davis concluded that Mr. Kehoe died from
multiple causes resulting from complications of an enlarged heart, obesity, and two
prescribed medications.

       Based upon this proof, the trial judge found Defendant guilty of attempted voluntary
manslaughter in Count 1, possession of a firearm during the commission of a dangerous
felony in Count 2, and aggravated assault in Count 3.

                                 Sufficiency of the Evidence

        Defendant contends that the evidence at trial was insufficient to sustain his
conviction for attempted voluntary manslaughter. Specifically, Defendant argues that the
State failed to establish that Defendant “was reasonably certain that the single shot he fired
into [the victim]’s leg was a substantial step that was reasonably certain to kill [the victim],
rather than cause serious bodily injury.” The State responds that the evidence supports
Defendant’s conviction. We agree with the State.

       When the sufficiency of the evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn.
R. App. P. 13 (e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings by the trier of fact
of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992).

       All questions involving the credibility of witnesses, the weight and value to be given
the evidence, and all factual issues are resolved by the trier of fact. See State v. Pappas,
754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). Accordingly, in a bench trial, the trial
judge, as the trier of fact, must resolve all questions concerning the credibility of witnesses
and the weight and value to be given the evidence, as well as all factual issues raised by
the evidence. State v. Ball, 973 S.W.2d 288, 292 (Tenn. Crim. App. 1998). The trial
judge’s verdict carries the same weight as a jury verdict. State v. Hatchett, 560 S.W.2d
627, 630 (Tenn. 1978).
                                             -4-
       After a guilty verdict has been entered, the testimony of the State’s witnesses is
accredited, and all conflicts in the testimony are resolved in favor of the theory of the State.
State v. Nichols, 24 S.W.3d 297, 301 (Tenn. 2000) (citing State v. Grace, 493 S.W.2d 474,
476 (Tenn. 1973)). Whether the evidence underlying the defendant’s conviction at trial
was direct or circumstantial, the same standard of review applies. State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (citing State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

        “Voluntary manslaughter is the intentional or knowing killing of another in a state
of passion produced by adequate provocation sufficient to lead a reasonable person to act
in an irrational manner.” T.C.A. § 39-13-211(a). Upon establishing the requisite intent,
one is guilty of attempted voluntary manslaughter when he “[a]cts with intent to complete
a course of action or cause a result that would constitute the offense, under the
circumstances surrounding the conduct as the person believes them to be, and the conduct
constitutes a substantial step toward the commission of the offense.” T.C.A. § 39-12-101
(a)(3).

       This Court has held that pointing a gun at someone and discharging it is sufficient
to sustain the “knowing” element of second degree murder. See State v. Anthony Bayman,
No. W2014-01537-CCA-R3-CD, 2015 WL 12978649, at *6 (Tenn. Crim. App. Aug. 17,
2015), perm. app. denied (Tenn. Dec. 14, 2015); State v. Randy Ray Ramsey, No. E2013-
01951-CCA-R3-CD, 2014 WL 5481327, at *6-7 (Tenn. Crim. App. Oct. 29, 2014), perm.
app. denied (Tenn. Jan. 16, 2015); State v. William Lamont Green, No. M2010-01631-
CCA-R3-CD, 2011 WL 2893088, at *5 (Tenn. Crim. App. July 20, 2011), perm. app.
denied (Tenn. Nov. 15, 2011) (determining evidence was sufficient for second degree
murder where the defendant shot the victim in the leg and claimed that he aimed at the
ground and shot only to scare the victim).

        The State argues that the trial court could reasonably find that Defendant knowingly
shot at Mr. Kehoe with the intent to kill him. We agree. Defendant did not deny that he
shot Mr. Kehoe. The evidence showed that Defendant and Mr. Kehoe engaged in a
physical altercation prior to the shooting. Defendant threatened that he “had an AK.”
Defendant retrieved a gun from his home, aimed the gun at Mr. Kehoe, and fired at least
one shot at him. Witnesses testified that they heard two shots. There was no proof that
Defendant aimed only at Mr. Kehoe’s leg, but even assuming there had been, the trial court
could have rejected it and found that Defendant knowingly shot at Mr. Kehoe with the
intent to kill him. Defendant is not entitled to relief on this issue.

                               Aggravated assault conviction



                                             -5-
        Defendant asserts that the judgment form Count 3 reflects a conviction for
aggravated assault resulting in the victim’s death and a release eligibility of 75 percent.
Defendant contends that the trial court specifically found that the proof did not establish
that the victim died as a result of the injuries sustained from the gunshot wound, and
therefore the judgment in Count 3 should reflect that Defendant was convicted of
aggravated assault resulting in serious bodily injury, which carries a standard release
eligibility of 30 percent.

       We note that the various subsections of Tennessee Code Annotated section 39-13-
102(a)(1)(A) are all modes of committing the same offense, aggravated assault.
Aggravated assault that results in serious bodily injury to another is not a “lesser offense”
of aggravated assault that results in death, as Defendant states in his brief. However, the
various subsections do carry different release eligibility upon conviction.

       At the conclusion of the bench trial, the trial court, as trier of fact, found that the
State did not prove beyond a reasonable doubt that Defendant’s conduct caused the Mr.
Kehoe’s death. The trial court announced its verdict as follows:

              Now, the next issue in this case is that of – and we’ve heard a lot of
       testimony about the cause of death. In a criminal case, again, the law
       provides direction as to the cause of death. Before a defendant can be
       convicted of any degree of homicide, the State must have proven beyond a
       reasonable doubt that the death of the deceased was [the proximate] cause by
       the criminal conduct of a defendant. That the proximate cause of death is
       that cause which in natural and continuous sequence, unbroken by any
       independent intervening cause, produces the death and without which the
       death would not have occurred. This case has been particularly troubling.

               The State has cited the case of State v. Barnes, at 703 S.W. 2nd 611.
       And that’s a case in which a ninety-one-year-old woman was attacked and
       died some 14 days later as a result of pneumonia. In that case the doctor
       testified to a direct causal connection between the beating that the victim
       sustained and the pneumonia and sepsis, which ultimately ensued, and that
       was the direct cause of death.

              In this case we’ve heard testimony from both Dr. Zimmerman and Dr.
       Davis. And I think both doctors did an outstanding job. But in this case is
       Dr. Davis, who testified that the victim had a level of Flexeril in the system
       that would not have been, in and of itself, fatal to the victim. But he had an
       enlarged heart and there were other conditions which existed.

                                            -6-
               And I’ll read from Dr. Davis’ report, the statement[:] “The one thing
       a forensic expert can say with 100 percent certainty is; I don’t know.”
       Recognizing that this is not a civil case, where it’s by a preponderance of the
       evidence, then the outcome would be different, and probably will be different
       if there is a civil action pending, as a result of his death. But we don’t know,
       and we don’t know for certain against that standard, beyond a reasonable
       doubt, the Court finds then that not every element of voluntary manslaughter
       has been established. And that is, the causal connection between the death
       of [the victim] and the actions of [Defendant].

            Therefore, as to Count [o]ne, the Defendant is found guilty of attempted
       voluntary manslaughter.

             As to Count [t]wo, the Defendant is found guilty of the employment of
       a firearm during the commission of a dangerous felony; attempted voluntary
       manslaughter.

            And as to Count [t]hree, the Defendant is found guilty as to the offense
       of aggravated assault.

      Although the trial court did not specify the element, serious bodily injury or death,
of aggravated assault under section 39-13-102(a)(1)(A), the court clearly found that
Defendant’s actions did not cause the victim’s death beyond a reasonable doubt.

       At the conclusion of the sentencing hearing, the State argued that Defendant’s
conviction in Count 3 required 70 percent service before Defendant would be eligible for
release. The trial court imposed a sentence of three years in Count 3, and the court ordered
the sentence to be served at 70 percent “because of the involvement of the weapon factor[.]”
Both the State and the trial court misstated the law. Under Tennessee Code Annotated
section 40-35-501(k)(7), a person convicted of aggravated assault that results in death (not
aggravated assault that involves the use of a deadly weapon) must serve 75 percent (not 70
percent) of the sentence imposed by the trial court.

        The judgment of conviction in Count 3 states that Defendant was indicted for the
offense of “AGGRAVATED ASSAULT” under Tennessee Code Annotated section “39-
13-102(a)(1)(A)(ii)[,]” and it shows that the conviction offense is also “AGGRAVATED
ASSAULT” under section “39-13-102(a)(1)(A)(ii)[,]” which is aggravated assault
resulting in death. Under the section for release eligibility, the box beside “Agg Assault
w/Death 75%” is checked.



                                            -7-
        Defendant argues that the judgment is incorrect because the trial court specifically
found that the evidence did not establish beyond a reasonable doubt that there was a “causal
connection between the death of [Mr.] Kehoe and the actions of [Defendant].” The State
asserts that Defendant has waived consideration of the issue by failing to request
clarification from the trial court at trial or at sentencing. Rule 36(a) of the Tennessee Rules
of Appellate Procedure states that “[n]othing in this rule shall be construed as requiring
relief be granted to a party responsible for an error or who failed to take whatever action
was reasonably available to prevent or nullify the harmful effect of an error.” Tenn. R.
App. P. 36(a). “The failure to make a contemporaneous objection constituted waiver of
the issue on appeal.” State v. Gilley, 297 S.W.3d 739, 762 (Tenn. Crim. App. 2008).

       Defendant responds to the State’s waiver argument by asserting that sentencing
errors cannot be waived for failure to raise them in a motion for new trial and that a motion
for new trial is not required in a bench trial to preserve issues for appellate review. Tenn.
R. App. P. 3(e). Defendant notes that he is “not requesting a new trial; he is asking only
that his judgment form be corrected to reflect a release eligibility consistent with the
conviction and sentence imposed by the trial court.”

       Both parties make arguments as to whether the factors required for plain error
review are satisfied. “[W]hen necessary to do substantial justice,” this Court may “consider
an error that has affected the substantial rights of a party” even if the issue was waived.
Tenn. R. App. P. 36(b). Such issues are reviewed under plain error analysis. State v.
Hatcher, 310 S.W.3d 788, 808 (Tenn. 2010); see State v. Adkisson, 899 S.W.2d 626, 641-
42 (Tenn. Crim. App. 1994).

       The State acknowledges that Defendant’s convictions in Counts 1 and 3 are
inconsistent and asserts that inconsistent verdicts are permissible. See Wiggins v. State,
498 S.W.2d 92, 93 (Tenn. 1973); see also Harris v. Rivera, 454 U.S. 339, 345-46 (1981)
(“Inconsistency in a verdict is not a sufficient reason for setting it aside” and rejecting the
contention that “a different rule should be applied to cases in which a judge is the
factfinder.”). The State cites the testimony of Dr. Zimmerman that the victim’s cause of
death was initiated by the gunshot wound, which exacerbated the victim’s existing health
problems, and the State asserts, “notwithstanding the trial court’s findings with regard[] to
count one, the court may have found the evidence sufficient to support the conviction for
count three.” The State argues that because this Court cannot “divine what the trial court
was thinking at the time of trial and sentencing[,]” the record does not clearly establish
what occurred in the trial court. The State further asserts that because inconsistent verdicts
are permissible in Tennessee, Defendant cannot establish that a clear and unequivocal rule
of law was breached.



                                             -8-
        We need not address the factors necessary for plain error review. The record is clear
that judgment of conviction in Count 3 does not reflect the verdict announced or the
sentence imposed by the trial court. Therefore, we remand this case to the trial court for
clarification of Defendant’s conviction and sentence in Count 3 and entry of a corrected
judgment form if necessary.

                                      CONCLUSION

      Based on the foregoing, we affirm the Defendant’s convictions in Counts 1 and 2,
and we remand for clarification of Defendant’s conviction and sentence in Count 3.


                                              ____________________________________
                                              TIMOTHY L. EASTER, JUDGE




                                            -9-